DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10353073 and Patent 10845484 has been reviewed. However the terminal disclaimer is disapproved. The reason for disapproval:
 For the two terminal disclaimers, the person who signed the terminal disclaimer (only for applications filed on or after September16, 012, is not the applicant, patentee or an attorney or agent of record. 37CFR1.321(a)and(b).(See FP14.26.08),  failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant.(SeeFP14.26.09).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10845484. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is broader than claim 1 of Patent 10845484.
Instant application
Claim 1
Patent 10845484
Claim 1
1. A point cloud colorization method with real-time 3D visualization, comprising:
  A point cloud colorization system with real-time 3D visualization, 
comprising: a processor;  a memory coupled to said processor;  and, a display 
coupled to said processor and to said memory; wherein said processor is 
configured to:

obtaining a 3D point cloud comprising a plurality of 3D points;
to store a point cloud comprising a plurality of points;

displaying a 3D view window that corresponds to a view of the 3D point cloud from a viewpoint, wherein said viewpoint is modifiable by a user;
display the point cloud in a 3D view window on the display;
performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected points, wherein each 3D point of the plurality of 3D points corresponds to a projected point of the plurality of projected points;
project the point cloud 
onto a 2D plane to form a projected point cloud comprising a plurality of 
projected points; 
displaying the projected 3D point cloud on a 2D view window;
display the projected point cloud in a 2D view window on the display; 
receiving a point selection of at least one of the projected points in the 2D view window selected by a user;


receive a region of the 2D view window selected by a user; 


receive a color selected by the user;

display in the 2D view window the selected region 
in the selected color;
second displaying the 3D view window, wherein at least one point in the 3D point cloud corresponding to the point selection is displayed differently than in the first displaying.
display in the 3D view window at least one point in the 
point cloud using the selected color. 



The following limitation is different from the limitations of claim1 of Patent  10845484: “second displaying the 3D view window, wherein at least one point in the 3D point cloud corresponding to the point selection is displayed differently than in the first displaying.”
However the limitation is a just a broader version of limitation of claim 1of 10845484 as the limitation of patent 10845484 selects a point of a region and changes color of the point (displaying differently can be performed by changing color, so displaying differently by a feature is broader than changing color of a point of a region.)
Method claim 2-6 and 7-20 are also broader than the limitations of Patent 10854484 and therefore claims 2-6 and 7-20 of the instance application are rejected under non-statutory double patenting over claims of Patent 10845484.  


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10353073. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is broader than claims 1-12 of Patent 10353073.
Instant application
Claim 1
Patent 10353073
Claim 1
A point cloud colorization method with real-time 3D visualization, comprising:
  A point cloud colorization system with real-time 3D visualization, 
comprising: a processor;  a memory coupled to said processor;  and, a display 
coupled to said processor and to said memory; wherein said processor is 
configured to
obtaining a 3D point cloud comprising a plurality of 3D points;
obtain a 3D point cloud comprising a plurality of 3D points;  

displaying a 3D view window that corresponds to a view of the 3D point cloud from a viewpoint, wherein said viewpoint is modifiable by a user;
display a 3D view window on said display that corresponds to a view of said 3D 
point cloud from a viewpoint, wherein said viewpoint is modifiable by a user;  

performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected points, wherein each 3D point of the plurality of 3D points corresponds to a projected point of the plurality of projected points;
perform a projection of said 3D point cloud onto a 2D plane to form a projected 
3D point cloud comprising a plurality of projected points, wherein each 3D 
point of said plurality of 3D points corresponds to a projected point of said 
plurality of projected points;  

displaying the projected 3D point cloud on a 2D view window;
display said projected 3D point cloud on a 2D view window on said display;  

receiving a point selection of at least one of the projected points in the 2D view window selected by a user;


accept a region drawn on said 2D view window by said user;  accept a color selected by said user to apply to said region;  


modify said 2D view window to show said region in said color;  

update said 3D 
view window to when each 3D point of said plurality of 3D points has a 
corresponding projected point in said region, and when said each 3D point is 
visible from said viewpoint,
second displaying the 3D view window, wherein at least one point in the 3D point cloud corresponding to the point selection is displayed differently than in the first displaying.
display said each 3D point in said color, without 
updating said 3D point cloud to associate said color with said each 3D point. 



The following limitation is different from the limitations of claim1 of Patent  10353073: “second displaying the 3D view window, wherein at least one point in the 3D point cloud corresponding to the point selection is displayed differently than in the first displaying.”
However the limitation is a just a broader version of limitation of claim 1of 10353073 as the limitation of patent 10353073 selects a point of a region and changes color of the point (displaying differently can be performed by changing color, so displaying differently by a feature is broader than changing color of a point of a region.)
Method claim 2-6 and 7-20 are also broader than the limitations of Patent 10353073 and therefore claims 2-6 and 7-20 of the instance application are rejected under non-statutory double patenting over claims of Patent 10353073.  




Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance:

Independent claims 1 is allowable because applicant’s argument is persuasive that the prior arts of record doesn’t teach the amended limitations. 
Nishimura (US patent publication: 20120327083) Fig.3 and [0031] creates a three-dimensional display window based on obtained a 3d point cloud having plurality of 3d points and the 3d view window is displayed from a viewpoint which can be controlled by a user. Yuan et al. (US Patent 20120038751) teaches, performing a projection of the 3D point cloud onto a 2D plane to form a projected 3D point cloud comprising a plurality of projected points, wherein each 3D point of the plurality of 3D points corresponds to a projected point of the plurality of projected points; displaying the projected 3D point cloud on a 2D view window, (Yuan, ..”[0092]…..The color of each point on the light source is determined by orthogonally projecting the 3D point cloud onto the plane and finding the color of the intersected points.  In the mathematical terms, if the coordinate of an original point in the point cloud is (X, Y, Z), with the origin as the center of the display surface, the 2D position of the intersected point is (X, Y).”)
However the best combination of prior arts fails to expressly teach, receiving a point selection of at least one of the projected points in the 2D view window selected by a user; second displaying the 3D view window, wherein at least one point in the 3D point cloud corresponding to the point selection is displayed differently than in the first displaying.

Independent claims 7 is allowable because the combination of the best available prior art fails to expressly teach, “receiving an attribute selection selected by a user; and
second displaying the 3D view window, wherein at least one point in the 3D point cloud is displayed using the attribute selection” for the same reason described in the allowance of claim 1.
	
Independent claim 15 is allowable because the combination of the best available prior art fails to expressly teach, “displaying the projected 3D point cloud on a 2D view window; and displaying at least one 3D point using a color selected by the user.” for the same reason described in the allowance of claim 1.

Independent claims 20 is allowable because the combination of the best available prior art fails to expressly teach, “receiving an attribute selection selected by a user; and second displaying the 3D view window, wherein at least one point in the 3D point cloud is displayed using the attribute selection.” for the same reason described in the allowance of claim 1.

Dependent claims 2-6, 8-14, 16-19 are also allowable by virtue of dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks Page 6, filed 04/04/2022, with respect to rejection of claim 1 under non-statutory double patenting have been fully considered and are not persuasive as terminal disclaimer has been disapproved.  Therefore the rejection has been maintained. 

Applicant’s arguments, see remarks Pages 6-8, filed 04/04/2022, with respect to rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616